Name: Council Regulation (EC) No 1679/1999 of 19 July 1999 amending Regulation (EEC) No 1442/88 on the granting, for the 1988/1989 to 1998/1999 wine years, of permanent abandonment premiums in respect of wine-growing areas
 Type: Regulation
 Subject Matter: agricultural activity;  cultivation of agricultural land;  farming systems;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31999R1679Council Regulation (EC) No 1679/1999 of 19 July 1999 amending Regulation (EEC) No 1442/88 on the granting, for the 1988/1989 to 1998/1999 wine years, of permanent abandonment premiums in respect of wine-growing areas Official Journal L 199 , 30/07/1999 P. 0011 - 0011COUNCIL REGULATION (EC) No 1679/1999of 19 July 1999amending Regulation (EEC) No 1442/88 on the granting, for the 1988/1989 to 1998/1999 wine years, of permanent abandonment premiums in respect of wine-growing areasTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 36 and 37 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Having regard to the opinion of the Economic and Social Committee(3),Whereas:(1) the encouragement of the permanent abandonment of wine-growing areas by the grant of premiums is provided for in Regulation (EEC) No 1442/88(4);(2) pending application of the reform of the common organisation of the market in wine, the existing scheme for the grant of permanent abandonment premiums in respect of wine-growing areas should be extended, whilst limiting the total area that may be covered by it;(3) in order to facilitate the use of this measure as much as possible, the deadline set for the submission of applications for premiums should be extended,HAS ADOPTED THIS REGULATION:Article 1Regulation (ECC) No 1442/88 is hereby amended as follows:1. the title shall be replaced by the following: "Council Regulation (EEC) No 1442/88 of 24 May 1988 on the granting, for the 1988/1989 to 1999/2000 wine years, of permanent abandonment premiums in respect of wine-growing areas";2. in the introductory wording to the second subparagraph of Article 1(1), the words "1996/97 and 1997/98, marketing years" shall be replaced by "1996/1997, 1997/1998, 1998/1999 and 1999/2000 marketing years";3. in Article 4:- in the first subparagraph of paragraph 1 shall be replaced by the following: "Applications for premiums must be submitted before 31 March of each year to the departments appointed by the Member States."- the first subparagraph of paragraph 2 shall be replaced by the following: "The grant of the premium shall be subject to a written declaration in which the applicant undertakes to grub up the vines on the areas in respect of which the premium has been applied for or to have them grubbed up before the 15 May following the submission of the application."4. in the third subparagraph of Article 17a, "15 May 1999" shall be replaced by "15 May 2000";Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 July 1999.For the CouncilThe PresidentK. HEMILÃ (1) OJ C 59, 1.3.1999, p. 16.(2) OJ C 219, 30.7.1999.(3) OJ C 169, 16.6.1999.(4) OJ L 132, 28.5.1988, p. 3. Regulation as last amended by Regulation (EC) No 859/99 (OJ L 108, 27.4.1999, p. 9).